NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                 Nos. 15-2470, 15-3141
                                        ______

            SECRETARY UNITED STATES DEPARTMENT OF LABOR

                                           v.

               JOHN J. KORESKO, V.; JEANNE D. BONNEY;
                 PENN-MONT BENEFIT SERVICES, INC.;
        KORESKO & ASSOCIATES, P.C.; KORESKO LAW FIRM, P.C.;
    PENN PUBLIC TRUST; REGIONAL EMPLOYERS ASSURANCE LEAGUES
      VOLUNTARY EMPLOYEES BENEFICIARY ASSOCIATION TRUST;
           SINGLE EMPLOYER WELFARE BENEFIT PLAN TRUST

                                JOHN J. KORESKO, V,
                                              Appellant
                                       ______

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-09-cv-00988)
                    District Judge: Honorable Mary A. McLaughlin
                                         ______

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 18, 2016

     Before: CHAGARES, RESTREPO, and VAN ANTWERPEN, Circuit Judges

                                 (Filed: April 5, 2016)
                                       ________

                                       OPINION
                                       ________


 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
VAN ANTWERPEN, Circuit Judge

      John J. Koresko, V (“Koresko”) appeals several rulings from the U.S. District

Court for the Eastern District of Pennsylvania regarding Appellee Secretary of Labor’s

(“Secretary”) enforcement action against Koresko and related entities for breach of

fiduciary duties under the Employee Retirement Income Security Act of 1974

(“ERISA”). The District Court found that Koresko breached fiduciary duties he owed to

employee welfare benefit plans under ERISA. We will affirm the following District

Court rulings: (1) the August 3, 2012 order granting partial summary judgment in favor

of the Secretary; (2) the September 16, 2013 order appointing a temporary independent

fiduciary; (3) the February 6, 2015 opinion imposing liability on Koresko for breach of

fiduciary duty; (4) the March 13, 2015 order imposing final judgment on Koresko; and

(5) the May 13, 2015 order denying Koresko’s motion for a new trial.1 We will also

dismiss Koresko’s appeal of the Court’s August 4, 2015 order appointing a permanent

independent fiduciary because we lack jurisdiction to review it.

                               I.     INTRODUCTION

      Since we write only for the benefit of the parties, we set forth only those facts

necessary to inform our analysis.2 This appeal arises out of a suit brought in March 2009




1
  Koresko’s arguments on appeal do not discuss each of these rulings. To the extent
Koresko has not discussed why a particular ruling was improper, we deem him to have
abandoned and waived the issue on appeal. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d
Cir. 1993).

                                            2
by the Secretary against Koresko and several entities he controls in connection with a

multi-employer employee death benefit program. (App. 1184–88). Koresko and his

brother Lawrence Koresko ran an “unincorporated association of unrelated employers

called the Regional Employers Assurance Leagues” (“REAL,” “League”), which offered

employee welfare benefit plans, including death benefit plans, to employers through the

REAL Voluntary Employees’ Beneficiary Association (“REAL VEBA”) Trust. (Id. at

8).3 Participating employers executed an adoption agreement in order to join the League

and subscribe to the trusts. (Id. at 9); see, e.g., (id. at 465).4 In joining the League,

employers agreed to be bound by the governing documents including the Master Trust

Agreement, Plan Document, and their individual adoption agreement. (Id. at 9–10).

PennMont Benefit Services, Inc. (“PennMont”) was the administrator of the plans;

Koresko is the president and CEO of PennMont. (Id. at 11, 138). Employers who joined

the League could select the type and amount of benefits to offer and set eligibility

requirements for employees. (Id. at 9). Eligible employees of adopting employers could


2
 The District Court conducted an extensive review of this case in granting the Secretary
partial summary judgment and in its opinion following a bench trial against Koresko.
(App. 8–22, 97–251).
3
  This case also involves the Single Employer Welfare Benefit Plan Trust (“SEWBPT”),
which Appellant acknowledges is essentially identical to the REAL VEBA Trust. (App.
139); (Appellant’s Br. 7 n.1) (“The operative documents of the Trusts are essentially
identical, as are their structural arrangements.”). Our explanation of the REAL VEBA
Trust applies to the SEWBPT as well. The REAL VEBA Trust and SEWBPT are referred
to collectively as “trusts.”
4
 The participating employers’ individual employee welfare benefit plans are referred to
herein as “plans.” The employers who joined the League and executed adoption
agreements are referred to as “adopting employers.”
                                           3
then participate in the benefit program. (Id.). The trusts consisted of employer

contributions, which the adoption agreements require, and life insurance policies taken

out on the lives of participating employees to fund the benefits. (Id.). Benefits were then

paid according the adopting employers’ individual adoption agreement and the governing

documents for the trust. (Id. at 9–10).

       The suit brought by the Secretary was against Koresko, several companies he

owned, the trusts, an employee of Koresko, and the trustees. (Id. at 1185–88). The

Secretary alleged a breach of fiduciary duties with respect to many individual employee

welfare benefit plans. (Id. at 1195–202). In August 2012, the U.S. District Court for the

Eastern District of Pennsylvania (McLaughlin, J.), granted the Secretary partial summary

judgment with respect to three specific plans. (Id. at 81–82). The Court proceeded to

remove Koresko from his positions of authority with respect to the trusts, and appointed a

temporary independent fiduciary to administer the plans and trusts in September 2013.

(Id. at 1448–455). The District Court then conducted a three-day bench trial that

concerned additional employee welfare benefit plans. This resulted in a memorandum

opinion in February 2015 that detailed Koresko’s violations of ERISA. (Id. at 97–322).5

The Court found that at least 419 employee welfare benefit plans were ERISA-covered

plans. (Id. at 156, 257).6 The Court entered judgment in accordance with this opinion in


5
 The nature of Koresko’s breach of fiduciary duties is not at issue on appeal, therefore
we will not discuss the extent of his ERISA violations.
6
  As discussed infra, under federal regulations, employee welfare benefit plans in which
there are no non-owner employees are exempt from ERISA coverage. 29 C.F.R. §
2510.3-3(b). Therefore, this calculation is based on the number of plans the District Court
                                            4
March 2015, ordering the permanent removal of the fiduciaries. (Id. at 323–28). The

Court also ordered Koresko to pay restitution and disgorgement of the remaining diverted

assets. (Id. at 323). Koresko’s motion for a new trial was denied by the Court in May

2015. (Id. at 329). Koresko timely appealed. (Id. at 1).7

         After Koresko appealed the Court’s March 2015 order, the Court issued an order

on August 4, 2015 appointing a permanent independent fiduciary. (Id. at 1621–22). In

addition to appointing a permanent independent fiduciary, the Court required that

Koresko bear the costs of the fiduciary’s appointment. (Id. at 1631). The Court stated:

“[h]ad the Koresko Defendants complied with their fiduciary duties, there would be no

need to appoint an Independent Trustee in this case.” (Id.). The costs of the appointment

would initially be paid from trust assets. (Id.). The Court retained jurisdiction in order to

enforce the order and explained that it would “issue a separate order specifying the total

amount the Koresko Defendants are liable to the Plans to restore on account of this

appointment.” (Id.). Appellant also appeals this order. (Id. at 1616).

                           II.   AFFIRMANCE DISCUSSION8



found that included at least one non-owner employee. (App. 156). The Court concluded
that the plans at issue in this case are employee welfare benefit plans governed by ERISA
and that Koresko was a fiduciary with respect to these plans. (Id. at 99–100).
7
    Koresko is the only party appealing.
8
  The District Court had jurisdiction under 29 U.S.C. § 1132(e)(1). We have jurisdiction
pursuant to 28 U.S.C. § 1291. “Our review of the district court’s interpretation of ERISA
is plenary, while the district court’s findings of fact are reviewed for clear error.” Mack
Boring & Parts v. Meeker Sharkey Moffitt, Actuarial Consultants of N.J., 930 F.2d 267,
270 (3d Cir. 1991) (citations omitted).
                                             5
       Appellant argues on appeal that the District Court erred by finding that: (A) trust

assets are plan assets for purposes of ERISA application; (B) a 2009 amendment to the

Plan Document eliminating non-owner employees was invalid; (C) Koresko was not

entitled to an advancement of defense costs; and (D) Koresko must restore the alleged

depletion of assets of the trusts. We reject all of these arguments for the following

reasons.

       A.     Trust assets are ERISA plan assets

       “ERISA is a comprehensive statute designed to promote the interests of employees

and their beneficiaries in employee benefit plans.” Edwards v. A.H. Cornell & Son, Inc.,

610 F.3d 217, 220 (3d Cir. 2010) (quoting Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 90

(1983)) (internal quotation marks omitted). ERISA applies to “employee benefit plans,”

which may be either employee pension benefit plans or employee welfare benefit plans.

29 U.S.C. § 1002(3). This case involves employee welfare benefit plans, which the

statute defines as:

       [A]ny plan, fund, or program which was heretofore or is hereafter
       established or maintained by an employer or by an employee organization,
       or by both, to the extent that such plan, fund, or program was established or
       is maintained for the purpose of providing for its participants or their
       beneficiaries, through the purchase of insurance or otherwise . . . benefits in
       the event of . . . death . . . .

Id. § 1002(1). The District Court concluded that the master REAL VEBA plan, a multi-

employer program, is not a “plan” under ERISA. (App. 26). However, the Court found




                                             6
that individual employer-level plans joining the master REAL VEBA plan are ERISA

plans. (Id. at 27). 9

       We must decide whether the employer-level plans are ERISA plans in order to

determine whether or not Koresko owed fiduciary duties to these plans. ERISA “defines

‘fiduciary’ not in terms of formal trusteeship, but in functional terms of control and

authority over the plan.” Mertens v. Hewitt Assocs., 508 U.S. 248, 262 (1993). The statute

provides that “a person is a fiduciary with respect to a plan to the extent (i) he exercises

any discretionary authority or discretionary control respecting management of such plan

or exercises any authority or control respecting management or disposition of its assets.”

29 U.S.C. § 1002(21)(A)(i). In other words, a person may be a fiduciary with respect to a

plan even if the person is not named as a fiduciary in plan documents, “to the extent . . .

he . . . exercises any authority or control respecting management or disposition of its

assets.” Sec’y of Labor v. Doyle, 675 F.3d 187, 200 (3d Cir. 2012) (alterations in original)

(quoting 29 U.S.C. § 1002(21)(A)(i)) (internal quotation marks omitted). We recognize

the difference between the two clauses set forth above in 29 U.S.C. § 1002(21)(A)(i),

“that discretion is specified as a prerequisite to fiduciary status for a person managing an

ERISA plan, but the word ‘discretionary’ is conspicuously absent when the text refers to

assets.” Srein v. Frankford Trust Co., 323 F.3d 214, 221 (3d Cir. 2003) (quoting Bd. of

Trs. of Bricklayers & Allied Craftsmen Local 6 of N.J. Welfare Fund v. Wettlin Assocs.,

Inc., 237 F.3d 270, 273 (3d Cir. 2001)) (hereinafter Bricklayers). We have emphasized


9
 The Court also found that the plans of adopting employers who joined the SEWBPT
were ERISA plans. (App. 252).
                                             7
this distinction, “[n]oting that the ‘statute treats control over the cash differently from

control over administration’ . . . [and] that ‘any control over disposition of plan money

makes the person who has the control a fiduciary.’” Bricklayers, 237 F.3d at 273 (quoting

IT Corp. v. Gen. Am. Life Ins. Co., 107 F.3d 1415, 1421 (9th Cir. 1997)).

       The Secretary has primarily relied on the second clause of § 1002(21)(A)(i) to

argue that Koresko is a fiduciary, even though he lacked discretionary authority or

control over management of the plans and he was not named a fiduciary in the plan

documents. The District Court found, and the parties do not dispute, that Koresko

exercised control over the disposition of the assets of the individual employer-level plans.

(App. 61–67, 269–70). As explained above, this basis for attaching fiduciary status is

authority or control over “plan assets,” therefore, fiduciary status attaches to Koresko to

the extent of the employer-level ERISA plans’ assets. See Doyle, 675 F.3d at 200. In

order to find that Koresko violated his fiduciary duties in this case, we must determine

that the plans’ assets include the assets in the master trusts.

              1.      Determination of plan assets

       “The term ‘plan assets’ is not comprehensively defined in ERISA or in the

Secretary’s regulations.” Id. at 203. ERISA provides that “‘plan assets’ means plan assets

as defined by such regulations as the Secretary may prescribe.” 29 U.S.C. § 1002(42).

These regulations “define the scope of ‘plan assets’ in two specific contexts: (1) where an

employee benefit plan invests assets by purchasing shares in a company, 29 C.F.R.

§ 2510.3–101, and (2) where contributions to a plan are withheld by an employer from

employees’ wages, 29 C.F.R. § 2510.3–102.” Doyle, 675 F.3d at 203. The second

                                               8
regulation does not apply in this case, and while the District Court relied primarily on

property rights in its analysis, the Court’s conclusion “found support” in the first

regulation, discussed infra. (App. 59–60, 264–65).

       The District Court relied on “ordinary notions of property rights under non-ERISA

law” to determine plan assets, an approach we set forth in Secretary of Labor v. Doyle.

675 F.3d at 203; (App. 50, 263); see In Re Luna, 406 F.3d 1192, 1199 (10th Cir. 2005)

(approving this approach by explaining that “the definition of ‘asset,’ . . . is that the

person or entity holding the asset has an ownership interest in a given thing, whether

tangible or intangible”). We explained that this approach is consistent with guidance

provided by the Secretary that “the assets of a plan generally are to be identified on the

basis of ordinary notions of property rights under non-ERISA law. In general, the assets

of a welfare plan would include any property, tangible or intangible, in which the plan

has a beneficial ownership interest.” Doyle, 675 F.3d at 203 (quoting Department of

Labor, Advisory Op. No. 93–14A, 1993 WL 188473, at *4 (May 5, 1993)) (internal

quotation marks omitted). The Eighth Circuit has expanded on the term “beneficial

interest” by approving the Secretary’s explanation set forth in a Department of Labor

opinion letter:

       Whether a plan has acquired a beneficial interest in particular funds
       depends on “whether the plan sponsor expresses an intent to grant such a
       beneficial interest or has acted or made representations sufficient to lead
       participants and beneficiaries of the plan to reasonably believe that such
       funds separately secure the promised benefits or are otherwise plan assets.”

Kalda v. Sioux Valley Physician Partners, Inc., 481 F.3d 639, 647 (8th Cir. 2007)

(quoting Department of Labor, Advisory Op. No. 94–31A, 1994 WL 501646, at *3 (Sept.

                                            9
9, 1994)). We agree with the Eighth Circuit that this agency interpretation is entitled to

some deference. See Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944).

       In relying on ordinary notions of property rights to determine whether the plan has

acquired a beneficial interest in particular funds, we begin by “consult[ing] the

documents establishing and governing the plan.” Doyle, 675 F.3d at 204. “[T]hen, in light

of these documents, [we] consult contracts to which the plan is a party or other

documents establishing the rights of the plan.” Id. The District Court properly considered

the Plan Document, the Master Trust Agreement, and applicable adoption agreements,

which established and governed the individual employer-level plans when they joined the

trusts. (App. 51–52, 264). These documents make clear that legal title to the trust is

vested in the trustee only. For example, the Master Trust Agreement to the REAL VEBA

trust provides:

       Title to the Trust Fund shall be vested in and remain exclusively in the
       Trustee and neither the Adopting Employer, Advisory Committee Plan
       Administrator, nor any employee, or his or her decedents or beneficiaries
       shall have any right, title or interest therein or thereto. Participation in the
       Plan and this Trust shall not give any employee, beneficiary or any other
       Person, any right or interest in the Plan or this Trust other than as herein
       provided.

(Id. at 1117). Neither the plans, the employers, nor the beneficiaries may claim legal title

over the trust property, which consists of the employer contributions and life insurance

contract proceeds.

       This is where Appellant disagrees with the District Court’s approach, as Appellant

contends “the question was—or should have been—answered: the Trustee owns the

assets in the Trust and the employer-level plans have no interest therein.” (Appellant’s

                                             10
Br. 16). The Court, however, found that “the inquiry does not end there,” and continued

to find that “[a]lthough the documents do not confer legal title to the REAL VEBA trust

assets on the Plans, they manifest an intent to confer a beneficial interest on participating

plans.” (App. 52). As explained above, welfare plan assets include property in which the

plan has a beneficial ownership interest. Doyle, 675 F.3d at 203. The District Court found

that “the assets in the REAL VEBA Trust are held in trust for the exclusive benefit of the

participating employees and beneficiaries of employers that adopt the REAL VEBA

benefit arrangement.” (App. 53–54); see also (id. at 265) (“Because the 419 covered

plans have an undivided beneficial interest, that means they have an interest in all of the

assets in the REAL VEBA or SEWBP Trust . . . .”).

       We agree with the District Court and rely on ordinary notions of property and trust

law. While trustees have legal title and a non-beneficial interest in trust assets,

beneficiaries of a trust have an equitable or beneficial interest. “A trust may be defined as

a fiduciary relationship in which one person holds a property interest, subject to an

equitable obligation to keep or use that interest for the benefit of another.” Amy Morris

Hess, George Gleason Bogert & George Taylor Bogert, Bogert’s Trusts and Trustees,

The Law Of Trusts and Trustees § 1 (2015); see In re Columbia Gas Sys. Inc., 997 F.2d

1039, 1059 (3d Cir. 1993) (“[T]he classic definition of a trust [is that] the beneficiary has

an equitable interest in the trust property while legal title is vested in the trustee.”);

Restatement (Third) of Trusts § 42 (explaining that the trustee has a “non-beneficial

interest” in the trust assets). The governing documents make clear that employees as plan

participants are to be considered beneficiaries under the master plan. The Master Trust

                                             11
Agreement for the REAL VEBA trust provides that “[t]he Trustee will hold the funds

contributed to it by the League in a fiduciary capacity for the benefit of all Employees

covered under the Plan.” (App. 1113); see (id. at 1127) (similar language in the Master

Trust Agreement for the SEWBPT). The Master Trust Agreement continues:

       This trust is established . . . for the purpose of receiving contributions of the
       Adopting Employers and their employees to provide . . . benefits to the
       employees and beneficiaries hereunder or payment of insurance premiums
       or making such other similar payments pursuant to the terms of the Plan.
       All contributions, and all assets and earnings of the Trust are solely the net
       earnings of the Trust and shall not in any manner whatsoever inure to the
       benefit of any person other than a Person designated as an employee or
       beneficiary of an Adopting Employer under the terms of the Plan.

(Id. at 1115); see (id. at 1128) (similar language in the Master Trust Agreement of the

SEWBPT); see also (id. at 54) (providing other examples in the plan documents “that the

trust corpus and income shall be used for the exclusive benefit of participating employees

and their beneficiaries”). Furthermore, the qualification in the Master Trust Agreement

for the REAL VEBA Trust, that “[p]articipation in the Plan . . . shall not give any

employee, beneficiary or any other Person, any right or interest in the Plan . . . other than

as herein provided” allows these interests to exist. (Id. at 1117) (emphasis added).

Therefore, we agree that the employees and plan participants have a beneficial interest in

the trusts.

       Appellant argues that while employer-plan participants may be beneficiaries under

the trust, the employer-level plans themselves are distinct from plan participants and have

no interest, beneficial or otherwise, in the trust. (Appellant’s Br. 17–18); (quoting

Merrimon v. Unum Life Ins. Co. of Am., 758 F.3d 46, 56 (1st Cir. 2014)) (“It is the


                                              12
beneficiary, not the plan itself, who has acquired an ownership interest in the assets . . .

.”). Appellant’s argument that employer-level plans do not have a beneficial interest in

the trusts’ assets directly contradicts guidance from the Department of Labor. The

Secretary has issued opinion letters discussing the extent to which trust assets may be

considered ERISA plan assets:

       In the Department's view, a plan obtains a beneficial interest in particular
       property if, under common law principles, the property is held in trust for
       the benefit of the plan or its participants and beneficiaries, or if the plan
       otherwise has an interest in such property on the basis of ordinary notions
       of property rights. Further, whether a plan has acquired a beneficial interest
       in definable assets depends, largely, on whether the plan sponsor has
       expressed the intent to grant such a beneficial interest or has acted or made
       representations sufficient to lead participants and beneficiaries of the plan
       reasonably to believe that such funds separately secure the promised
       benefits or are otherwise plan assets. The identification of plan assets
       therefore requires consideration of any contract or other legal instrument
       involving the plan, as well as the actions and representations of the parties
       involved.

Department of Labor, Advisory Op. No. 99-08A, 1999 WL 343509, at *3 (May 20, 1999)

(footnote omitted). The first sentence in the paragraph above from this opinion letter is

particularly applicable: “a plan obtains a beneficial interest in particular property”—that

is, the employer-level employee welfare plans obtain a beneficial interest in the trust

property—“if, under common law principles, the property is held in trust for the benefit

of the plan or its participants and beneficiaries.” Id. (emphasis added). It is clear based

on the governing documents that the property in the trusts is for the benefit of the plans’

participants and beneficiaries. Therefore, the plans have a beneficial interest in trust

property. The Secretary did not distinguish property held in trust for the benefit of the

plan itself from property held in trust for the plans’ participants and beneficiaries.

                                            13
Appellant’s proffered distinction reads as a rather transparent attempt to evade ERISA

liability. Such liability would also seem applicable here considering Appellant has

previously represented that ERISA governs the trust.10 Because the employees have a

beneficial interest in the trust, we believe the employer-level plans, in which employees

are plan participants, also have a beneficial interest in the trust property.

              2.      29 C.F.R. § 2510.3–101(h)(2)

       We agree with the District Court’s analysis that this regulation supports the

conclusion that the employer-level plans include trust assets. The regulation provides:

       When a plan acquires or holds an interest in any entity (other than an
       insurance company licensed to do business in a State) which is established
       or maintained for the purpose of offering or providing any benefit described
       in section 3(1) or section 3(2) of the Act to participants or beneficiaries of
       the investing plan, its assets will include its investment and an undivided
       interest in the underlying assets of that entity.

29 C.F.R. § 2510.3–101(h)(2). Comments to this regulation state that “assets of

entities . . . that are established for the purpose of providing benefits to participants of

investing plans would include plan assets. This provision was intended to apply primarily


10
   The District Court noted that while it did not base its decision on judicial estoppel,
Koresko has successfully argued before the U.S. District Court for the Eastern District of
Pennsylvania that a “similar or identical employee benefit arrangement” was a welfare
benefit plan governed by ERISA. (App. 35 n.15); see REAL VEBA Trust v. Sidney
Charles Mkts., Inc., No. 01-4693, 2006 WL 2086761, at *1–3, *6 (E.D. Pa. July 21,
2006). Although Koresko argued in this case to the District Court that the REAL VEBA
trust is distinguishable, the Court did “not see how the issue of ERISA coverage differs
between the two cases.” (App. 35 n.15). In addition, the record includes a summary plan
description which a participating employer gave to employee participants that states:
“This Plan is covered by the Employee Retirement Income Security Act of 1974
(“ERISA”) which was designed to protect employees’ rights under benefit plans.” (App.
1157). These representations suggest that Koresko originally understood that these plans
were properly governed by ERISA.
                                              14
to so-called ‘multiple employer trusts.’” Final Regulation Relating to the Definition of

Plan Assets, 51 Fed. Reg. 41262-01, 41263 (Nov. 13, 1986). This regulation is not

directly on point, as there is no indication that employers joined the trust or established

employer-level plans for the purpose of investing assets. See Doyle, 675 F.3d at 203

(describing this regulation as “where an employee benefit plan invests assets by

purchasing shares in a company”) (citing 29 C.F.R. § 2510.3–101).

       The purpose behind the regulation and the provided example of its application,

discussed below, are relevant and insightful to our analysis. The regulation appears

concerned with complex arrangements, usually investments, in which the manager of a

welfare plan would no longer owe fiduciary duties to the plan because the investment

structure positions him to be in an indirect relationship to the plan. Final Regulation

Relating to the Definition of Plan Assets, 51 Fed. Reg. at 41263. It would frustrate the

“broad functional definition of ‘fiduciary’ in ERISA if persons who provide services that

would cause them to be fiduciaries if the services were provided directly to plans are able

to circumvent the fiduciary responsibility rules of the Act by the interposition of a

separate legal entity between themselves and the plans.” Id. The regulation itself provides

the following example:

       A medical benefit plan, P, acquires a beneficial interest in a trust, Z, that is
       not an insurance company licensed to do business in a State. Under this
       arrangement, Z will provide the benefits to the participants and
       beneficiaries of P that are promised under the terms of the plan. Under
       paragraph (h)(2), P's assets include its beneficial interest in Z and an
       undivided interest in each of its underlying assets. Thus, persons with
       discretionary authority or control over the assets of Z would be fiduciaries
       of P.


                                             15
29 C.F.R. § 2510.3–101(j)(12). Despite the fact that this example presupposes that the

plan acquires a beneficial interest in a trust, the explanation is unmistakably clear that

where a trust provides benefits to participants and beneficiaries of a plan, “persons with

discretionary authority or control over the assets of [the trust] would be fiduciaries of [the

plan].” Id. Koresko had control over the disposition of plan assets, and undoubtedly the

trust provides benefits to participants and beneficiaries of the employer-level plans. The

interposition of a multi-employer trust, in which legal title is held by the trustee, does not

serve to divest Koresko of his fiduciary responsibilities to beneficiaries of the trust.

       This Court has established that if an ERISA plan has a beneficial interest in

property, this interest is sufficient to render the property “plan assets” under ERISA.

Doyle, 675 F.3d at 200. The distinction Koresko advances between the plan itself and its

beneficiaries contradicts persuasive authority from the Secretary and frustrates the broad

functional definition of “fiduciary.” See Edmonson v. Lincoln Nat’l Life Ins. Co., 725

F.3d 406, 413 (3d Cir. 2013) (“The definition of a fiduciary under ERISA is to be broadly

construed.”). For the foregoing reasons we agree with the District Court that the

individual employer-level employee welfare benefit plans have a beneficial interest in the

trusts, and therefore the assets of the trusts are “plan assets” within the meaning of

ERISA.

       B.     The 2009 Amendment




                                              16
      The governing documents of the plans allow the League, “in its sole discretion,” to

amend the Plan Document. (App. 454).11 The League in turn is REAL, the fictitious

entity consisting of Koresko and Lawrence Koresko, which adopting employers join in

adopting the plan. (Id. at 139, 1114). Appellant argues that the 2009 REAL VEBA and

SEWBPT Amendment of Trust and Incorporated Plan Documents (“2009 Amendment”)

eliminated benefits to non-owner employees, and therefore the employer-level plans were

no longer covered by ERISA. (Appellant’s Br. 21–22); see (App. 1216–17). We agree

with the District Court and hold that the 2009 Amendment was invalid.

      As previously noted, federal regulations provide that an “employee benefit plan”

under ERISA does not include “any plan, fund or program . . . under which no employees

are participants covered under the plan.” 29 C.F.R. § 2510.3-3(b); see also Yates v.

Hendon, 541 U.S. 1, 21 (2004) (“Plans that cover only sole owners or partners and their

spouses, the regulation instructs, fall outside [ERISA’s] domain.”).12 The 2009

Amendment provides: “No benefits shall be paid to or on account of any claimant,

person, participant, or former participant . . . classified as a non-owner-employee, or to

any beneficiary of any such [non-owner employee].” (App. 1216). Appellant argues that

because the plans no longer have any non-owner employees, they cannot be governed by


11
  The Plan Document “governs the benefit arrangement” and is incorporated by each
adopting employer. (App. 9, 141).
12
   This regulation also provides “[a]n individual and his or her spouse shall not be
deemed to be employees with respect to a trade or business . . . which is wholly owned by
the individual or by the individual and his or her spouse.” 29 C.F.R. § 2510.3-3(c)(1).
Some of the plans at issue in this case were determined by the District Court to not be
governed by ERISA because of this regulation. (App. 153–56).
                                           17
ERISA. Nevertheless, the District Court found “undisputed record evidence” that each of

the plans at issue originally included at least one non-owner employee. (Id. at 36).

       The District Court provided two reasons why the 2009 Amendment was invalid.

First, the Court found that Koresko, Lawrence Koresko, and PennMont lacked authority

to amend the plan under its governing documents. (Id. at 37–39). Second, the Plan

Document prohibited the 2009 Amendment by disallowing amendments that create

discrimination in favor of highly compensated employees, officers, or stockholders. (Id.

at 39). The Court supported its conclusion with a policy argument, that it would be

inconsistent with the purposes of the statute to allow an ERISA-covered employee

welfare benefit plan to avoid enforcement of ERISA provisions by issuing a subsequent

amendment. (Id. at 40).

       Appellant rebuts the District Court’s findings and argues that the 2009

Amendment was properly executed. We agree with both of the District Court’s findings

and therefore determine that the 2009 Amendment was invalid.

       ERISA requires that employee welfare benefit plans “be established and

maintained pursuant to a written instrument.” 29 U.S.C. § 1102(a)(1). The written

employee benefit plan must “provide a procedure for amending such plan, and for

identifying the persons who have authority to amend the plan.” Id. § 1102(b)(3).

“Employers or other plan sponsors are generally free under ERISA, for any reason at any

time, to adopt, modify, or terminate welfare plans.” Curtiss-Wright Corp. v.

Schoonejongen, 514 U.S. 73, 78 (1995). However, “whatever level of specificity a

company ultimately chooses, in an amendment procedure or elsewhere, it is bound to that

                                            18
level.” Id. at 85. “[A]n amendment is ineffective if it is inconsistent with the governing

documents.” Depenbrock v. Cigna Corp., 389 F.3d 78, 82 (3d Cir. 2004) (citing

Delgrosso v. Spang & Co., 769 F.2d 928, 935–36 (3d Cir. 1985)); see also Confer v.

Custom Eng’g Co., 952 F.2d 41, 43 (3d Cir. 1991) (“Only a formal written amendment,

executed in accordance with the Plan’s own procedure for amendment, could change the

Plan.”).

             1.     Lack of Authority

       Regarding the District Court’s first finding, we agree that Koresko, his brother

Lawrence, and PennMont lacked authority to amend the plans. Appellant acknowledges

that the governing documents allow the League to amend the plans. (Appellant’s Br. 22)

(citing App. 454). Appellant continues that the Master Trust Agreement defines “League”

as “REAL” and he signed the amendment “as Attorney in Fact for all Participating

Employers.” (Id.); (App. 1114, 1221). The argument follows that because Koresko signed

on behalf of the participant employers, the participant employers are collectively REAL,

and the Master Trust Agreement defines “League” as “REAL”—Koresko was authorized

to sign the 2009 Amendment. Our rejection of this convoluted argument does not

“elevate[] form over substance.” (Appellant’s Br. 23). Rather, Koresko’s argument

ignores the unambiguous language of the governing documents. The League “in its sole

discretion” may amend the Plan Document. (App. 37, 454). The 2009 Amendment was

an amendment to the benefit structure in the Plan Document. (Id. at 1216–17). With the

number of related entities and organizations in this case and under the governing

documents, it is essential that amendments to the plan be executed specifically as

                                           19
authorized under the governing documents. The governing documents simply do not

authorize Koresko as attorney in fact for all participating employers to amend the plan.13

       Similarly, the governing documents do not allow PennMont or Lawrence Koresko

to amend the Plan Document.14 Appellant argues that provisions in the governing

documents delegate League authority to PennMont as Plan Administrator, “for

administering the Plan” and “for plan administrative services.” (Appellant’s Br. 23–24)

(citing App. 460, 1122); (App. 1131). This argument fails as none of the provisions

delegating authority to PennMont include authorization to amend the plan. The role of

plan administrator or the delegation of plan administrative services does not

automatically entail the authority to amend the plan. See Varity Corp. v. Howe, 516 U.S.

489, 505 (1996) (stating “it may be true that amending or terminating a plan (or a

common-law trust) is beyond the power of a plan administrator (or trustee)—and,

therefore, cannot be an act of plan ‘management’ or ‘administration’”); accord Bins v.


13
   The Plan Document also allows employers “the right to amend the [b]enefit structures
in [the plans] from time to time, and to amend or cancel any such amendments.” (App.
454). Koresko does not argue that his authority to amend the plan stems from this
provision despite the fact that he signed “as attorney in fact for all participating
employers.” (Id. at 1221). Therefore, we deem him to have waived reliance on this
provision. See Kost, 1 F.3d at 182. Even if he had properly raised this argument,
however, the Plan Document allows employers, and not the attorney in fact for all
participating employers, the right to amend the benefit structures in the plans. (Id. at 454,
1221); see Curtiss-Wright Corp., 514 U.S. at 85 (“[W]hatever level of specificity a
company ultimately chooses, in an amendment procedure or elsewhere, it is bound to that
level.”).
14
   Although PennMont is authorized to amend the Master Trust Agreement for the
SEWBPT, the 2009 Amendment eliminating non-owner employees is specifically an
amendment to the Plan Document. (App. 1137, 1216). The Plan Document does not
allow PennMont to amend its terms.
                                             20
Exxon Co. U.S.A., 220 F.3d 1042, 1053 (9th Cir. 2000) (“The act of amending, or

considering the amendment of, a plan is beyond the power of a plan administrator and

thus is not an act of plan management or administration.”). The governing documents,

both in describing the Plan Administrator’s duties and in specifying amendment

procedures, do not provide PennMont with the authority to amend the plans. Further,

Appellant’s argument that his brother Lawrence was authorized to amend the plan

because he was “the League” is insufficient. (Appellant’s Reply Br. 4). Lawrence

Koresko did not sign on behalf of the League and did not mention the League in

executing the amendment, therefore he also lacked authority to amend the Plan

Document.

             2.     Discriminatory Amendment

      We also agree with the District Court’s second finding that the Plan Document

prohibits this type of amendment. The Plan Document provides: “no amendment shall . . .

[c]reate or effect any discrimination in favor of Participants who are highly compensated,

who are officers or [sic] the Employer, or who are stockholders of the Employer.” (App.

454–56). The District Court found that eliminating non-owner employees from benefits

violates this prohibition. (Id. at 39–40). Appellant does not dispute that the 2009

Amendment violates this provision. Rather, Appellant argues that this provision was

intended to exempt the arrangement from federal income tax, and that the plan sponsor

may choose at any time to terminate tax-exempt status and become a taxable

organization. (Appellant’s Br. 24–25).



                                           21
       Appellant’s argument ignores the importance of adhering to procedures for

amending a plan. The Secretary is correct that in order for Koresko’s argument to

succeed, he would have had to show that he amended the plan to remove this provision

before executing the 2009 Amendment, “otherwise, the discrimination provision remains

in conflict with [the 2009 Amendment].” (Appellee’s Br. 35). The 2009 Amendment did

not specifically eliminate the original provision or mention the original plan provision,

but it directly conflicts with the original provision. In adhering to the governing

documents and the amendment procedure set forth, the 2009 Amendment is invalid

because it is inconsistent with the anti-discrimination clauses for future amendments.

       We need not delve into the District Court’s public policy arguments having found

two reasons why the 2009 Amendment was invalid. We do note that the Supreme Court

has articulated a purpose behind having written procedures govern making amendments

to an ERISA plan: “such a requirement increases the likelihood that proposed plan

amendments, which are fairly serious events, are recognized as such and given the special

consideration they deserve.” Curtiss-Wright Corp., 514 U.S. at 82. Given the seriousness

of plan amendments and the explicit directions in the applicable governing documents,

we have little difficulty in holding that the 2009 Amendment is invalid because it was

executed without proper authority and is in conflict with existing plan provisions.15


15
   We agree with the District Court that it is troubling that Koresko sought to avoid
application of ERISA through this amendment. (App. 40 n.18) (“John Koresko admitted
at oral argument that one purpose of the [2009] [A]mendment, which he authored, was to
avoid application of ERISA.”). While we acknowledge that a plan sponsor may amend or
terminate an ERISA-covered plan, the termination of a plan through an amendment must
follow the plan’s amendment procedures. See Hozier v. Midwest Fasteners, Inc., 908
                                            22
       C.     Denial of defense costs

       Appellant next contends that the District Court fundamentally erred and violated

indemnification provisions set forth in the governing documents by denying him the

advancement of defense costs. (Appellant’s Br. 27–28). On September 16, 2013, the

Court ordered that the trusts were barred from advancing defense costs to Koresko. (App.

1455). Koresko maintains this violates indemnification provisions in the governing

documents. The Master Trust Agreements for the REAL VEBA Trust and SEWBPT

provide indemnification for legal fees and expenses, “in advance, unless it is alleged and

until it is conclusively determined that such Claims arise from the Trustee’s own

negligence or willful breach of its obligations specifically undertaken pursuant to this

Agreement.” (Id. at 1120, 1136). Although the Secretary argues that the partial grant of

summary judgment and subsequent bench trial “conclusively determined” that the claims

arose from Koresko’s breach of fiduciary duties, we do not rely on this basis to affirm

this part of the District Court’s order. (Appellee’s Br. 37); (App. 1120, 1136).

       We agree with the District Court that this indemnification provision, or Koresko’s

reliance on this provision to seek plan assets for advancement costs, is in violation of

ERISA. The statute provides that “any provision in an agreement or instrument which


F.2d 1155, 1162 (3d Cir. 1990) (explaining that employers do not have “unfettered
discretion to amend or terminate plans at will”). In distinguishing Delgrosso v. Spang &
Co., 769 F.2d at 935–36, a case in which we held that a company breached its fiduciary
duty by failing to administer a plan pursuant to the governing documents, we noted in
Hozier that “the particular amendment at issue in Delgrosso was invalid under the terms
of the unamended plan’s governing documents.” Hozier, 908 F.2d at 1161 n.6.
Appellant’s reliance on Hozier for the proposition that he could decide at any time to
terminate an ERISA plan is therefore unwarranted.
                                             23
purports to relieve a fiduciary from responsibility or liability for any responsibility,

obligation, or duty under this part shall be void as against public policy.” 29 U.S.C.

§ 1110(a). The Department of Labor has interpreted this statute to

       render[] void any arrangement for indemnification of a fiduciary of an
       employee benefit plan by the plan. Such an arrangement would have the
       same result as an exculpatory clause, in that it would, in effect, relieve the
       fiduciary of responsibility and liability to the plan by abrogating the plan's
       right to recovery from the fiduciary for breaches of fiduciary obligations.

29 C.F.R. § 2509.75-4 (interpretive bulletin). Indemnification provisions are allowed if

they “merely permit another party to satisfy any liability incurred by the fiduciary,” such

as liability insurance. Id.   Plan indemnification provisions that allow the plan to

indemnify a fiduciary are considered void. See Johnson v. Couturier, 572 F.3d 1067,

1079–80 (9th Cir. 2009) (“Thus, ‘[i]f an ERISA fiduciary writes words in an instrument

exonerating itself of fiduciary responsibility, the words, even if agreed upon, are

generally without effect.’”) (alteration in original) (quoting IT Corp., 107 F.3d at 1418);

Perelman v. Perelman, 919 F. Supp. 2d 512, 523 (E.D. Pa. 2013) (explaining that the

indemnification provision does not violate ERISA because “it permits the Trustee to seek

indemnification only from the employer and does not permit indemnification by the

Plan”).

       Appellant urges this Court to follow Harris v. GreatBanc Trust Co., No.

EDCV12-1648-R (DTBx), 2013 WL 1136558 (C.D. Cal. Mar. 15, 2013). In Harris, the

court found an indemnification agreement valid under ERISA because it expressly

prohibited indemnification if a court entered a final judgment from which no appeal

could be taken finding breach of fiduciary duties. Id. at *3. Appellant argues the same

                                            24
result as in Harris should apply here, because the Master Trust Agreement provides for

indemnification “unless it is alleged and until it is conclusively determined that such

Claims arise from the Trustee’s own negligence or willful breach of its obligations

specifically undertaken pursuant to this Agreement.” (Appellant’s Br. 29–30) (citing

App. 1120, 1136). Thus, Appellant argues that the indemnification provision complies

with ERISA because it similarly does not allow for indemnification if Appellant is found

to have violated fiduciary duties.

       In addition to not being binding authority, the indemnification provision in Harris

is distinguishable. In Harris, the provision required Sierra Aluminum, the sponsor of an

employee stock ownership plan, to indemnify GreatBanc, the trustee of the plan. 2013

WL 1136558, at *1. This did not violate ERISA because, as discussed above, per

guidance from the Department of Labor, indemnification provisions that “merely permit

another party to satisfy any liability incurred by the fiduciary” are permissible. 29 C.F.R.

§ 2509.75-4. The Department of Labor allows a trustee to seek indemnification from

another party, as long as the indemnification does not come from the plan itself. Unlike in

Harris, in this case, Koresko was seeking advancement costs from the plans themselves,

not another party. This would effectively “abrogate[e] the plan's right to recovery from

the fiduciary for breaches of fiduciary obligations.” Id. Although Koresko could have

relied on liability insurance or indemnification through another party, he could not rely

on plan assets to front his legal costs. We agree with the District Court order denying

Koresko from relying on plan assets to cover his litigation costs as a proper interpretation

of 29 U.S.C. § 1110 and 29 C.F.R. § 2509.75-4.

                                            25
       D.     Damages analysis

       Koresko contends that the District Court’s damages analysis was “legally

unsupportable.” (Appellant’s Br. 32). He argues that he should only be required “to

restor[e] plan participants to the position in which they would have occupied but for the

breach of trust.” (Id. at 33) (alteration in original) (quoting Perelman, 919 F. Supp. 2d at

519) (internal quotation marks omitted). Koresko argues that the plans at issue entitled

beneficiaries to receive certain benefits, and that the District Court’s order that he restore

the depletion of assets of the trusts would be unnecessary for the plans to pay

beneficiaries their entitled benefits. (Appellant’s Reply Br. 5–6). ERISA provides that a

fiduciary who breaches duties owed to a plan

       shall be personally liable to make good to such plan any losses to the plan
       resulting from each such breach, and to restore to such plan any profits of
       such fiduciary which have been made through use of assets of the plan by
       the fiduciary, and shall be subject to such other equitable or remedial relief
       as the court may deem appropriate, including removal of such fiduciary.

29 U.S.C. § 1109(a).

       Appellant’s arguments fail for two reasons. First, as established above, the plans

have a beneficial interest in trust assets. Koresko’s argument that the Court “confuse[d]

purported losses incurred by the Trusts with that of the employer-level plans” ignores the

Court’s finding, which we affirm, that the plans have a beneficial ownership interest in

the trust assets. (Appellant’s Br. 33). Koresko is not entitled to retain his ill-gotten gains

because he depleted assets from the trusts and not from the individual plans. As the

statute requires the fiduciary to return profits to the plan, the District Court properly



                                             26
required Koresko to return profits to the trust, property that the plans have an ownership

interest in. See 29 U.S.C. § 1109(a).

       Second, disgorgement of profits is an equitable remedy and therefore allowable

under the statute. Id.; see S.E.C. v. Huffman, 996 F.2d 800, 802 (5th Cir. 1993) (stating

that disgorgement of profits “is an equitable remedy meant to prevent the wrongdoer

from enriching himself by his wrongs”); Leigh v. Engle, 727 F.2d 113, 122 n.17 (7th Cir.

1984) (explaining that legislative history indicates Congress intended disgorgement of

profits to be an available remedy for breach of fiduciary duties under ERISA). We have

explained that “ERISA’s duty of loyalty bars a fiduciary from profiting even if no loss to

the plan occurs.” Edmonson, 725 F.3d at 415–16; see also Leigh, 727 F.2d at 122

(“ERISA clearly contemplates actions against fiduciaries who profit by using trust assets,

even where the plan beneficiaries do not suffer direct financial loss.”). The purpose of

disgorgement of profits is deterrence, which is undermined if the fiduciary is able to

retain proceeds from his own wrongdoing. Koresko’s argument that the plans have

suffered no damages is without merit. The District Court properly ordered Koresko to

disgorge his profits, and the Court’s damages analysis is supported by the statute. See 29

U.S.C. § 1109(a).

                           III.   DISMISSAL DISCUSSION

       Koresko additionally appeals the District Court’s August 4, 2015 order appointing

an independent fiduciary and requiring Koresko to pay future costs. We lack jurisdiction

to review this appeal because the August 4, 2015 order was not a final decision of the



                                           27
District Court. See 28 U.S.C. § 1291 (“The courts of appeals . . . shall have jurisdiction of

appeals from all final decisions of the district courts . . . .”).

       A “final decision” is defined as a decision of a district court that “ends the

litigation on the merits and leaves nothing for the court to do but execute the judgment.”

Catlin v. United States, 324 U.S. 229, 233 (1945). An order that “finds liability and

imposes a monetary remedy, but does not reduce that award to a specific figure” will

usually be considered interlocutory and not a final decision. Century Glove, Inc. v. First

Am. Bank of N.Y., 860 F.2d 94, 98 (3d Cir. 1988); see also Pennsylvania v. Flaherty, 983

F.2d 1267, 1276 (3d Cir. 1993) (stating that “the norm is that an award . . . which does

not fix the amount of the award or specify a formula allowing the amount to be computed

mechanically is not a final decision”) (quoting John v. Barron, 897 F.2d 1387, 1390 (7th

Cir. 1990)) (internal quotation marks omitted). We have elaborated on an exception to the

rule that if a judgment does not fix the amount of damages, it is not a final decision:

       However, “even when a judgment fails to fix the amount of damages, if the
       determination of damages will be mechanical and uncontroversial, so that
       the issues the defendant wants to appeal before that determination is made
       are very unlikely to be mooted or altered by it—in legal jargon, if only a
       ‘ministerial’ task remains for the district court to perform—then immediate
       appeal is allowed.”

Skretvedt v. E.I. DuPont de Nemours, 372 F.3d 193, 200 n.8 (3d Cir. 2004) (quoting

Prod. & Maint. Emps. Local 504 v. Roadmaster Corp., 954 F.2d 1397, 1401 (7th Cir.

1992)). Appellant contends that only ministerial tasks remain, rendering the District

Court order a final decision. We do not agree.




                                                28
       We believe the District Court order requiring Koresko to pay future costs incurred

by the independent fiduciary is not a final decision at this point because the order

imposed an unquantified and uncertain monetary award without a mechanical

computation to ascertain these damages. The Court ordered that “[t]he costs of the

Trustee’s appointment ordered herein will be borne by the Koresko Defendants.” (App.

1631). The Court did not define “[t]he costs of the Trustee’s appointment” or provide a

method to calculate these costs. Instead the Court specified that the trustee’s services

would initially be paid out of trust assets to be later reimbursed by Appellant. (Id.). The

District Court retained jurisdiction over this case in order to enforce compliance with the

order and to calculate the costs Appellant will owe to reimburse the plans for paying the

trustee. (Id.) (“At the close of its appointment, the Court shall issue a separate order

specifying the total amount the Koresko Defendants are liable to the Plans to restore on

account of this appointment.”). The Court recognized the complexity of these damages

and the importance of determining exactly what costs were incurred by the appointment

of the independent fiduciary. The Court’s contemplation that a subsequent order would

be necessary to calculate these costs does not evince that “the determination of damages

will be mechanical and uncontroversial.” Skretvedt, 372 F.3d at 200 n.8 (quoting Prod. &

Maint. Emps. Local 504, 954 F.2d at 1401) (internal quotation marks omitted).

       Appellant relies on Vitale v. Latrobe Area Hospital as an example of a case in

which we determined that a district court order was a final decision even though it did not

specifically fix damages. 420 F.3d 278, 281 (3d Cir. 2005). Vitale is distinguishable

because in that case we determined “that the benefits calculation required by the District

                                            29
Court would be entirely mechanical” as set forth by a “precise mathematical formula for

calculating the monthly retirement benefit.” Id. In this case, the calculation of costs is far

from mechanical or ascertainable, which is why the District Court explained that it would

issue a separate order specifying the amount Koresko owes. The August 4, 2015 order is

not a final decision because it did not specify fixed damages or a mechanical method to

calculate damages. See Dir., Office of Workers’ Comp. Programs v. Brodka, 643 F.2d

159, 161 (3d Cir. 1981) (“It is a well-established rule of appellate jurisdiction ‘that where

liability has been decided but the extent of damage remains undetermined, there is no

final order.’”) (quoting Sun Shipbuilding & Dry Dock Co. v. Benefit Review Bd., U.S.

Dept. of Labor, 535 F.2d 758, 760 (3d Cir. 1976)).

       We also agree with Appellee that we lack jurisdiction under 28 U.S.C.

§ 1292(a)(1) and 28 U.S.C. § 1292(a)(2) for appeals from interlocutory orders pertaining

to injunctions and receiverships. Further, the District Court order does not fall within the

collateral order doctrine, which would allow it to be appealed.

       Although 28 U.S.C. § 1292(a)(1) allows appeals from certain interlocutory orders

pertaining to injunctions, the District Court order is not an injunction because it was not

“directed to a party” or “enforceable by contempt.” In re Pressman-Gutman Co., Inc.,

459 F.3d 383, 392 (3d Cir. 2006) (quoting Cohen v. Bd. of Trs. of the Univ. of Med. &

Dentistry of N.J., 867 F.2d 1455, 1465 n.9 (3d Cir. 1989)) (internal quotation marks

omitted). The order is directed at the newly appointed independent fiduciary, which is not

a party in this case. Further, because the order does not direct Koresko to pay a specified

amount, it is not enforceable by contempt. See Santana Prods., Inc. v. Compression

                                             30
Polymers, Inc., 8 F.3d 152, 155 (3d Cir. 1993) (explaining that an order is not injunctive

because “the order does not compel [a party] to take any action nor does the order restrain

[the party] from doing anything”). Koresko is not compelled to take any action at this

point where the court has not yet calculated damages Koresko owes to the plans.

       Under 28 U.S.C. § 1292(a)(2), we have jurisdiction to review “[i]nterlocutory

orders appointing receivers, or refusing orders to wind up receiverships or to take steps to

accomplish the purposes thereof, such as directing sales or other disposals of property.”

The purpose of § 1292(a)(2) is “to relieve the parties from interlocutory orders affecting

control over property.” Martin v. Partridge, 64 F.2d 591, 592 (8th Cir. 1933); see also 16

Charles Alan Wright et al., Fed. Prac. & Proc. Juris. § 3925 (3d ed. 2015) (explaining

the purpose behind the statute that “[a] receivership can drastically curtail existing

property rights, foreclosing independent action and decision in irreparable ways”). The

concern over property rights, which justifies taking appeals from interlocutory orders

involving receiverships, does not apply in this case. The August 4, 2015 order did not

affect the parties’ control over trust property. Koresko lost control over the trusts through

the Court’s September 16, 2013 and March 13, 2015 orders. (App. 325–27, 1448–52).

Koresko timely appealed the final judgment in this case, which removed him from his

position as a fiduciary. (Id. at 1, 325–326). Therefore, the August 4, 2015 order is not a

receivership order under 28 U.S.C. § 1292(a)(2) because the order did not affect

Koresko’s control over trust property assets.

       The collateral order doctrine allows appeals from district court orders that meet a

“stringent” standard. In re Pressman-Gutman Co., Inc., 459 F.3d at 396; (quoting Will v.

                                             31
Hallock, 546 U.S. 345, 349 (2006)) (internal quotation marks omitted). The order must:

“(1) conclusively determine the disputed question, (2) resolve an important issue

completely separate from the merits of the action, and (3) be effectively unreviewable on

appeal from a final judgment.” Id. at 395–96 (quoting Will, 546 U.S. at 349) (internal

quotation marks omitted). Failure to meet any one of the three requirements renders the

doctrine inapplicable. Id. By its own terms, the August 4, 2015 order does not

conclusively determine the disputed question because the order states that “the Court

shall issue a separate order specifying the total amount the Koresko Defendants are liable

to the Plans.” (App. 1631). The order did not conclusively determine the issue of

damages in this case and accordingly the collateral order doctrine does not apply.

       Because we lack jurisdiction to review the District Court’s August 4, 2015 order,

we will dismiss the appeal of that order.

                                 IV.        CONCLUSION

       For the foregoing reasons, we will affirm the August 3, 2012; September 16, 2013;

February 6, 2015; March 13, 2015; and May 13, 2015 rulings of the District Court on

appeal before us and dismiss Koresko’s appeal of the Court’s August 4, 2015 order for

lack of jurisdiction.




                                              32